Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
1.   A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed 6/15/22 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s amendment, remarks, and 1.132 declaration of Inventor Blumberg, filed 6/15/22, have been entered.

2.   Claim 35 stands withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions.

Claims 26-34 and 36-40 are under examination.
 
3.   The abstract remains objected to.  Applicant has filed two different abstracts.  One discloses the administration of inhibitors of CEACAM1 and PD1, the other discloses the administration of CEACAM1 and PD1.  The invention is actually drawn to a method of treating cancer or enhancing the immune response, said method comprising the administration of antibodies that inhibit the interactions of CEACAM1 and PD1 with their ligands

4.   The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

5.   Claims 26-34 and 36-40 stand rejected under 35 U.S.C. 103(a) as being unpatentable over Curran et al. (2010, IDS) in view of WO 2010/125571 (IDS).

Curran et al. teach the treatment of cancer comprising the administration of an anti-PD-1 blocking antibody (see particularly 4276, column 1).  The reference further teaches that the administration of two blocking antibodies can provide synergistic results compared to the administration of just a single antibody blocking agent (see particularly the paragraph spanning pages 4275, the Abstract, and the Discussion).  The reference further suggest that the most effective combination therapies would likely function through “distinct nonredundant mechanisms” (see particularly page 4275 , column 2).  Further, the authors suggest that combination therapy is superior to single therapy because it may avoid “…the upregulation of the unblocked pathway (see particularly page 4279, column 2).  The authors conclude:
“To allow tumor-infiltrating T cells the capacity to expand, kill, and produce inflammatory cytokines within the tumor microenvironment appears to require simultaneous blockade of multiple negative costimulatory receptors.”

	The reference differs from the claimed invention only in that it does not teach administration of an anti-CEACAM1 antibody as the second blocking antibody.

	WO 2010/125571 teaches the administration of a CEACAM1 blocking antibody for the treatment of cancer (see particularly, page 12).

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the administration of the anti-PD-1 antibody of Curran et al. with the anti-CEACAM1 antibody of WO 2010/125571 for the effective treatment of cancer.  The combining of known equivalents, in this case anti-cancer agents, for the same purpose, e.g., the treatment of cancer, has long been held obvious, see In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069 (CCPA 1980) and MPEP 2144.06 and would have fallen well within the purview of the ordinarily skilled artisan at the time of the invention.  Moreover, Curran et al. also teaches that the combining of agents can have synergistic results compared to the administration of a single anti-cancer agent, thus, rendering the combination therapy of the claims further obvious (see, particularly the author’s conclusion).  Claim 31 is included in the rejection because it recites the CEACAM1 extracellular region, an obvious target for a blocking antibody to bind.  Claims 30 and 37 are included in the rejection because they recite the ligand-interactive regions which would be obvious targets for in vivo antibody binding and signaling blockade. Claims 32 and 38 are included in the rejection because they recite the IgV extracellular regions of CEACAM1 and PD-1 (respectively), i.e., the ligand-interactive regions, which would be obvious targets for in vivo antibody binding and signaling blockade.

Applicant’s arguments filed 6/15/22, have been fully considered but are not found persuasive.  Applicant cites the newly submitted 1.132 declaration of Inventor Blumberg and argues that unexpected results “can” (not must) overcome a prima facie case of obviousness.

The inventor’s 1.132 declaration will be considered here.

In the first experiment (section 6) the inventor argues that the administration of an anti-CEACAM1 antibody in combination with an anti-PD1 antibody in a cancer mouse model achieved “strikingly synergistic” results.

A review of the method shows that the cancer cells as well as the treatment were first administered on the same day (Day 0).  Such is not a persuasive model of actual cancer treatment.  A review of the figure reveals that the combination treatment was only scientifically significant at 3 data points, Days 15, 17, and 20 after administration of cancer cells and antibodies.  Such a showing is clearly not commensurate with the scope of the method of the instant claims (see MPEP 716.02(d).  

In the second experiment (section 7) mice were administered the antibodies between 14-28 days after implantation of cancer cells.  The inventor states that 1 of 3 experimental mice was tumor free at some undisclosed timepoint “more that 4 weeks after implantation”.

In section 8 the inventor states that the figure provided therein shows “…the level of anti-tumor CD8+ T cells is dramatically increased…”.

Unfortunately, the inventor fails to explain what the numbers inside the plots represent.  If the numbers in parenthesis are added for the anti-CEACAM treated with the anti-PD1 treated we see little increase, i.e., 234+302=506 (versus 564 for the double antibody treated mice) and 304+280=584  (versus 582 for the double antibody treated mice).

Moving on to the data of section 8, the inventor alleges that the combination data “…truly exhibit dramatic synergy…”.

To the naked eye it appears that the results would simply be additive if the anti-CEACAM1 bar were stacked on the top of the anti-PD1 bar and compared to the combination antibody treated bar.

MPEP 716.02:
“Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986)…Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) ("we generally consider a discussion of results in terms of ‘differences in degree’ as compared to ‘differences in kind’…to have very little meaning in a relevant legal sense").
	
Returning to applicant’s remarks:
“Applicant understands that the Office may have previously taken a position that such improved results for the combination is not unexpected. If this understanding is correct, Applicant traverses and maintains that improved performance for any combination of anti-cancer agents, as compared to the agents’ performance individually, is unexpected.”

	To the contrary, Curran et al. specifically teaches that even synergistic results (though, as set forth above, the inventor’s new results do not appear to be synergistic) are to be expected.

Applicant again argues the use of hindsight.

Regarding the use of hindsight, in response to Applicant’s argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Applicant’s disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Applicant simply rejects the teachings of Curran et al. likening the teachings therein to the winning of the lottery.

Applicant is entitled to their colorful opinion, but it is not persuasive.
Applicant again cites Turaj et al., this time alleging:
“Turaj examines how often such synergism occurs and is clear that it is unlikely that a pairwise combination will exhibit improved activity. Thus, for a pairwise combination to exhibit such an improvement is unexpected.”

Such is not the subject of the reference.  As set forth in the Office action of 5/07/21:
“The paper teaches that the combination of an agonistic anti-CD27 antibody with an anti-CD20 antibody led to improved results.”

“Even the Introduction teaches:
“It has previously been shown that, when combined, certain immunomodulatory mAbs (e.g., 4-1 BB) can improve the anti-tumor efficacy of direct tumor-targeting mAbs.””

“The paper concludes:
“Based on these data, a phase IT, multicenter clinical trial has been initiated in relapsed and/or refractory B cell lymphoma to test the combination of rituximab and varlilumab. Finally, our data indicate that anti-CD27 is also effective in enhancing direct tumor-targeting mAbs beyond anti-CD20, such as anti-gp75 in a melanoma model. We anticipate that anti-CD27 can be used to enhance the effects of other direct-targeting mAbs such as anti-CD38 in myeloma and anti-EGFR in solid tumors, and we are in the process of investigating this.””

“Also note that a Medline search of “combination therapy and cancer and antibody” yields 28,967 hits [now 32,989]. A search of “combination therapy and cancer and anti-PD-1” yields 1,333 hits [now 2021].”

6.   No claim is allowed.

7.   All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

8.   Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. G. R. EWOLDT whose telephone number is (571)272-0843.  The examiner is normally in the office Monday-Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Dan Kolker can be reached (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

9.   Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



G.R. Ewoldt, Ph.D., 8/29/22
Primary Examiner
Technology Center 1600 
/G. R. EWOLDT/Primary Examiner, Art Unit 1644